DETAILED ACTION
This action is pursuant to the claims filed on 02/15/2021. Claims 16 and 18-23 are pending. A final action on the merits of claims 16 and 18-23 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action for claims 16, 18, 20, and 22 are withdrawn.
Claim Objections
Claim 21 is/are objected to because of the following informalities:  
Claim 21 line 2, “said implant” should read “said neural implant” to maintain consistent terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 18 recites the limitation “wherein said biomaterial is a synthetic polymer”. It is unclear if “a synthetic polymer” is attempting to claim antecedent basis to “a synthetic polymer” of claim 16 or if it is attempting to claim a distinct synthetic polymer. For examination purposes this limitation will be interpreted to read “the synthetic polymer”.
Claim 19 recites the limitation “said neural implant further comprises an active substance selected from…”. The structural relationship between the claimed active substance and the biomaterial of the neural implant is indefinite. It is unclear if the active substance is part of the biomaterial, thus modifying the Rq of the outer surface of the biomaterial or if the active substance is structurally separate from the biomaterial. In the latter case, it is unclear as to what is the structural relationship between the active substance and biomaterial.
Claim 20 recites the limitation “wherein said biomaterial is a synthetic polymer”. It is unclear if “a synthetic polymer” is attempting to claim antecedent basis to “a synthetic polymer” of claim 16 or if it is attempting to claim a distinct synthetic polymer. For examination purposes this limitation will be interpreted to read “the synthetic polymer”.
Claim 21 recites “wherein said implant is selected from the group consisting of a measuring and/or stimulating electrode, a pacemaker, and a drug delivery device.” The structural relationship between the biomaterial and the pacemaker, a measuring and/or stimulating electrode, or drug delivery device is unclear. It is unclear if the biomaterial is applied as a coating to the electrode, pacemaker, or drug delivery device. Alternatively it is unclear if the pacemaker, measuring and/or stimulating electrode, or drug delivery device is formed from the biomaterial. Claim 23 inherits this deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/518,244 (reference application, claims filed 01/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-17 of the instant application are anticipated by claim 9 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 9 of copending Application No. 15/518,244 (reference application, claims filed 01/15/2021) in view of Pego (WO 2014/116132). 
Regarding claim 18, claim 9 of the reference application fails to claim the biomaterial being selected from platinum, gold, synthetic polymers, for example poly(organo)siloxanes, antimicrobial polymers, polypyrrole (PPy), poly(3,4-ethylene dioxythiophene) (PEDOT), polyterthiophene (PTTh), poly(pyrrole) and its derivatives, cyclotene®, and parylene C.
In related prior art, Pego teaches a similar method wherein a similar method wherein a biomaterial of a neural implant is a synthetic polymer (Pg 9 Summary; biomaterial of neural implant promotes CNS regeneration by overcoming myelin inhibition in the glial scar microenvironments; P(TMC-CL) biomaterial is a synthetic polymer). Therefore it would have 
Regarding claim 19, claim 9 of the reference application fails to claim wherein said neural implant further comprises an active substance selected from a pharmaceutically active drug, an antibiotic, a cytotoxic substance, an anti-inflammatory substance, a polypeptide, NGF, BNDF, and collagen.
However, Pego further teaches wherein said neural implant further comprises an active substance selected from a pharmaceutically active drug, an antibiotic, a cytotoxic substance, an anti-inflammatory substance, a polypeptide, NGF, BNDF, and collagen (Pg 6 paragraph 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomaterial of the reference application in view of Pego to incorporate an active substance of collagen. Doing so would advantageously improve the biomaterial’s cell adhesion properties (Pg 6 paragraph 2).
Regarding claim 20, claim 9 of the reference application fails to claim wherein said biomaterial is a synthetic polymer that is selected from the group consisting of a polymer wire, a nanotube, an array of micro-sized posts or pillars, carbon fibers, and composite carbon nanofibers.
However, Pego further teaches wherein said biomaterial is a synthetic polymer that is selected from the group consisting of a polymer wire, a nanotube, an array of micro-sized posts or pillars, carbon fibers, and composite carbon nanofibers (Pg 6 paragraph 4, implant is a film comprising an array of micro-sized posts or pillars (i.e. aligned channels or poles)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implant of the reference application in view of Pego to incorporate an array of micro-sized posts or pillars. Doing so would be obvious to one of ordinary skill in the art to provide a topographical surface to promote cell adhesion and neuronal regeneration (Pg 6 paragraph 4).
Regarding claim 21, claim 9 of the reference application fails to claim wherein said implant is permanent or non-permanent and is preferably selected from a measuring and/or stimulating electrode, such as flexible nanoelectrodes, a pacemaker, and a drug delivery device.
However, Pego further teaches wherein said implant is selected from a measuring and/or stimulating electrode, a pacemaker, and a drug delivery device. (Pg 6 paragraph 4, the polymer may contain pharmaceutical ingredients to act as a drug delivery device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implant of the reference application in view of Pego to incorporate the pharmaceutical ingredients such that the implant functions as a drug delivery device. Doing so would be obvious to one of ordinary skill in the art to advantageously allow the neural implant to provide a well-known pharmaceutical ingredients to the target tissue (Pg 6 paragraph 4).
These are provisional nonstatutory double patenting rejections
Claim 22 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 9 of copending Application No. 15/518,244 (reference application, claims filed 01/15/2021) in view of Schapira (U.S. PGPub No. 2011/0268776).
Regarding claim 22, claim 9 of the reference application fails to explicitly teach wherein said glial scar formation is disrupted and/or prevented in a neurological disorder selected from epilepsy, Parkinson's disease, Alzheimer's disease, and brain cancer.
In related neuronal device prior art, Schapira teaches a similar method for the treatment of a neurological disorder comprising using a neural implant ([0002] and [0074]) wherein the neurological disorder is selected from epilepsy, Parkinson's disease, Alzheimer's disease, and brain cancer ([0074-0075]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the reference application in view of Shapira to use the neural implant of the reference application to disrupt and/or prevent glial scars caused by Parkinson’s and/or Alzheimer’s disease to arrive at the method of claim 22. Doing so would have been obvious to one of ordinary in the art as it is well known that Parkinson’s and Alzheimer’s diseases are caused by neural cell degeneration and therefore promoting neural tissue regeneration while limiting glial scarring would serve as a treatment for Alzheimer’s and/or Parkinson’s disease ([0074-0075]).
This is a provisional nonstatutory double patenting rejection.
Claim 23 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/518,244 (reference application, claims filed 01/15/2021) in view of Pego (WO 2014/116132) and in further view of Martin (U.S. PGPub No. 2007/0060815).
Regarding claim 23, the combination of claim 9 of the reference application and Pego teach the method of claim 21 as stated above. 
Claim 9 of the reference application and Pego fail to teach wherein said measuring or stimulating electrode is a flexible nanoelectrode.
In related prior art, Martin teaches a similar implant wherein the implant is a flexible nanoelectrode for measuring or stimulating ([0064] “super soft nano-electrode integrated with the living tissue”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural implant of claim 9 of the reference application in view of Pego and Martin to incorporate the flexible nanoelectrode coated with the biomaterial. Doing so would advantageously reduce the likelihood of electrode damage and tissue damage during and after implantation ([0064]) and would further yield the predictable result of providing the neural implant with the ability to deliver or measure signals from the tissue of the subject.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 16 and 18-23, the Pego (WO 2014/116132), Amatucci (U.S. PGPub No. 2015/0014891), and Schapira (U.S. PGPub No. 2011/0268776) references fail to teach “wherein said biomaterial has an outer surface with a stochastic nanoroughness (Rq) of 32 nm” as recited in claim 16.  Pego teaches a neural implant comprising a biomaterial having an outer surface with a stochastic nanorougness between 10-50 nm (Pg 3 para. 3 and Pg 6 para. 1). Amatucci teaches that an average surface roughness (Ra) of a deposited Parylene-C varies between 22 and 35 nm ([0079]). Schapira teaches a method for the treatment of a neurological disorder, but fails to teach a stochastic nanoroughness of a biomaterial being 32 nm.  No other pertinent prior art . 
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/15/2021, with respect to the 102 and 103 rejections of claims 16 and 18-22 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 16 and 18-22 have been withdrawn. 
Applicant's arguments filed 02/15/2021 regarding the 35 USC 112(b) rejections of claims 19 and 21 have been fully considered but they are not persuasive. Applicant’s amendments failed to overcome the 112(b) rejections of the previous office action and fails to provide any substantive remarks explaining how the 112(b) rejections would be overcome the rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794